Citation Nr: 0717680	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee contusion injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to July 1981.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from September and 
December 2003 rating decisions by the Buffalo RO that granted 
an increased 10 percent rating for hemorrhoids and an 
increased 10 percent rating for a right knee disability, 
respectively.  In May 2004, the veteran requested a personal 
hearing with a Decision Review Officer; a December 2004 
report of contact indicates the veteran withdrew this 
request.  He also perfected an appeal of a denial of service 
connection for a respiratory disorder as due to asbestos 
exposure.  In April 2005, he withdrew his appeal of this 
issue.


FINDINGS OF FACT

1.  The veteran has recurrent large or thrombotic 
hemorrhoids; there is no evidence of persistent bleeding with 
secondary anemia or fissures.

2.  The veteran's right knee disability is manifested by 
painful motion; instability or compensable limitations of 
flexion or extension are not shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for hemorrhoids is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.114, Code 7336 (2006).

2.  A rating in excess of 10 percent for residuals of a right 
knee contusion injury is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Codes 5003, 
5010, 5257, 5260, 5261 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

March and June 2003 letters (prior to the decision on appeal) 
informed the veteran of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  December 2004 
correspondence advised him to submit evidence in his 
possession.  April 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards 
(See Dingess v. Nicholson, 19 Vet. App. 473 (2006)).

A March 2005 statement of the case (SOC) and a December 2005 
supplemental SOC (SSOC) notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denials of the claims.  While complete notice 
was not provided prior to the initial adjudication of the 
claims, such defect does not affect the essential fairness of 
the adjudication process.  The veteran has received all 
critical notice, and has had ample opportunity to participate 
in the adjudicatory process.  The December 2005 SSOC 
readjudicated the matters after all critical notice was 
given.  The veteran is not prejudiced by any technical notice 
timing or content defect that may have occurred earlier, nor 
is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  The veteran has not 
identified any pertinent records that are outstanding.  VA's 
duty to assist is met.  Evidentiary development is complete 
to the extent possible.  It is not prejudicial for the Board 
to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

June 2003 right knee x-rays revealed some prominent spurring 
of the intracondylar eminence.  The x-ray of the knee was 
otherwise unremarkable.  

On August 2003 VA joints examination, the veteran complained 
of right knee pain and reported frequent flare-ups of pain 
and swelling, usually precipitated by prolonged standing or 
walking.  He reported that he had difficulty lifting, 
pushing, and pulling.  He avoided kneeling, squatting, and 
stooping.  Reportedly, walking, sitting, and traveling in a 
car were limited due to knee pain and stiffness.  He 
indicated he had some difficulty ascending and descending 
stairs, and was occasionally awakened at night by knee pain.  
The examiner noted that the veteran did not wear any 
assistive devices, have incapacitating episodes, or have any 
associated constitutional symptoms, and observed that the 
veteran walked with a slight limp favoring his right leg.  
There was no evidence of effusion.  There was minimal 
crepitus with knee motion and no pain with knee palpation.  
Right knee stability was good.  On range of motion studies, 
flexion was to 110 degrees with pain at the extreme and 
extension was to zero degrees.  The examiner noted normal 
ranges were 150 degrees flexion and 0 degrees extension.  The 
right knee did not exhibit any weakness, excess fatigability, 
or loss of coordination.  The examiner indicated that 
quantification of changes during flare-up would require 
examination at such time.

On August 2003 VA examination for hemorrhoids, the veteran 
described what appeared to be a thrombosed hemorrhoid that 
occurred once or twice a year.  At such times his hemorrhoids 
would become enlarged and would eventually drain.  This would 
last three to four days; bowel movements irritated the 
hemorrhoids.  When he was constipated, there would be a scant 
amount of blood on the toilet paper after a bowel movement.  
He had no problems with sphincter control, fecal leakage, or 
involuntary bowel movements.  During flare-ups (which 
occurred twice a year) he wore a pad to absorb hemorrhoid 
drainage.  Thrombosed, draining hemorrhoids had not occurred 
in the last three to four years, but he still had an 
intermittent problem with hemorrhoids.  On examination, there 
was no evidence of fecal leakage or signs of fissures.  
Internal hemorrhoids could not be felt, but there were three 
skin tags in the rectal area that seemed to be in the area 
that gave him trouble.  There was no evidence of bleeding.  
One hemorrhoid was quite large and the other two were small.  

On October 2005 VA examination, the veteran reported that he 
could walk a mile before needing rest and was unable to run.  
He could not stand for more than 15 minutes.  He had less 
right knee pain while sitting or riding in a car.  There was 
no significant change in his right knee complaints.  On 
examination, there was mild crepitus with flexion and 
extension.  There was no evidence of effusion or deformity, 
and stability was good.  Right knee flexion was to 130 
degrees of a normal 140 degrees and extension was normal at 
zero degrees.  There was pain through motion.  Strength of 
flexion and extension was 3/5 and there was no evidence of 
muscle atrophy.  Repetitive testing did not produce weakness, 
fatigability, or change in the range of motion.  

Regarding his hemorrhoids, the veteran reported that 
increased stress caused flare-ups and severe rectal pain with 
bowel movements and that there was occasional associated 
bleeding.  He reported that he used Tucks pads about twice a 
month and that he occasionally used hemorrhoid suppositories 
and ointments.  On examination, there was strong sphincter 
control; there were no fissures.  There was no evidence of 
leakage or current bleeding.  There was no apparent sign of 
anemia.  Although the diagnosis included possible mild 
anemia, the examiner explained that it would be pure 
speculation as to the cause of the veteran's lower HGB and 
HCT and that, at this point, it could not be considered 
anemia.

III. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see, e.g., 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Hemorrhoids

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336, 
which provides a 0 percent rating for mild or moderate 
hemorrhoids; a 10 percent rating for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences; and a 20 percent rating with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Code 7336.

The veteran reported that he had only nominal bleeding 
associated with his hemorrhoids and that it only occurred 
when he was constipated or stressed.  Furthermore, anemia and 
fissures are not shown.  As 20 percent rating requires either 
both persistent bleeding and anemia, neither of which is 
shown or fissures, also not shown, the criteria for such 
rating are not met, and a rating in excess of 10 percent is 
not warranted.  

Right Knee

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §  4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Functional impairment shall also be evaluated on the 
basis of lack of usefulness, and the effects of the 
disability upon the person's ordinary activity.  38 C.F.R. 
§ 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Code 5257 provides a 10 percent rating for slight recurrent 
subluxation or lateral instability, a 20 percent rating for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. §  4.71a, Code 5260.  

Extension of a leg limited to 5 degrees warrants a 0 percent 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.  The VA General Counsel has also held that 
separate ratings under 38 C.F.R. § 4.71a, Code 5260 
(limitation of flexion of the leg) and under Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).

VA examinations have revealed no evidence of instability or 
subluxation so as to warrant a compensable rating under Code 
5257.  The right knee has full extension; thus, a compensable 
rating under Code 5261 is not warranted.  Right knee flexion 
is shown to be limited, but not to a compensable level, i.e., 
45 degrees (however, it has been noted to be painful at the 
extremes).  Consequently, a rating in excess of 10 percent 
for limitation of flexion is not warranted.  Furthermore, 
factors such as weakness, fatigability, muscle atrophy, or 
incoordination are not objectively shown.  In summary, a 
rating in excess of 10 percent is not warranted under any 
applicable criteria, or combination.  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

A rating in excess of 10 percent for residuals of a right 
knee contusion injury is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


